UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1320


In Re:   ALFRED T. THOMAS; RANDY L. THOMAS, As Guardian Ad
Litem,

               Petitioners.




     On Petition for Writ of Mandamus.      (3:06-cv-00238-GCM)


Submitted:   April 29, 2010                    Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alfred T. Thomas, Randy L. Thomas, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred T. Thomas, through his Guardian Ad Litem, Randy

L.     Thomas,     petitions           for      a    writ     of     mandamus      seeking

reconsideration          of   a   district          court    order    and   our    opinion

affirming    the       order,     as    well    as    an    order    vacating     a   child

custody decree.           We conclude that Thomas is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                      In re First Fed. Sav. &

Loan    Ass’n,     860    F.2d     135,      138     (4th    Cir.    1988).       Further,

mandamus    is     a     drastic       remedy       and    should    only   be    used   in

extraordinary circumstances.                 Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            Mandamus may not be used as a substitute for appeal.

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

This court does not have jurisdiction to grant mandamus relief

against state officials, Gurley v. Superior Court of Mecklenburg

County, 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction to review final state court orders, District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

            The relief sought by Thomas is not available by way of

mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

                                                2
deny Thomas’ “motion to enjoin new defendant” and dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                       3